UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

PT (PERSERO) MERP A TI                    )
AIRLINES                                  )
                                          )
              Plaintiff,                  )
                                          )
              v.                          )      Civ. Case No. 07-1701 (RJL)
                                          )
HUME & ASSOCS., PC, et al.,               )
                                          )
              Defendants.
                                    C-
                               MEMORANDUM ORDER
                             (June ~, 2009) [#35 and #36]

       Plaintiff filed suit against defendants Hume, Hume & Associates, and Cooper, on

September 24, 2007. In response, defendant Hume ("cross plaintiff') filed a crosscIaim

against Hume & Associates and Cooper ("cross defendants") on March 4,2008. The

crosscIaim seeks indemnification, including attorney's fees and costs, should plaintiff be

awarded a judgment. Crossclaim ~ 14. Plaintiff was never awarded a judgment because,

on February 4,2009, plaintiffs case was dismissed without prejudice for want of

prosecution. Subsequently, Hume filed a Motion for Default Judgment on Crossclaim

[Dkt. # 35] on February 5, 2009, and cross defendants filed a Motion to Dismiss Hume's

Crossclaim [Dkt. # 36] on February 9,2009.

       Because the plaintiffs case has been dismissed, Hume's crosscIaim for

indemnification and attorney's fees is DISMISSED as moot. See, e.g., Threshermen's

Mut. Ins. Co. v. Wallingford Mut. Ins. Co., 26 F.3d 776, 780 (7th Cir. 1994) (dismissing as

moot a cross plaintiffs crossclaim against a cross defendant once the plaintiffs claim
against cross plaintiff was dismissed); McGrath v. Poppleton, 550 F.Supp.2d 564, 570

n.10 (D. N.J. 2008) (noting that a cross plaintiffs crossclaims "obviously became moot"

when claims against the cross plaintiff were dismissed); Inside Scoop, Inc v. Curry, 755

F.Supp. 426, 434 (D.D.C. 1989) (dismissing as moot a cross plaintiffs crossclaim once

judgment was entered in favor of cross plaintiff). Indeed, the one case Hume cites to

support his continued pursuit of attorney's fees, despite dismissal of plaintiff s underlying

claim, is not applicable because it addresses interpretation of a particular contractual

indemnification provision not at issue here. United States v. GTS Admiral William

Callaghan, 643 F.Supp. 1483 (S.D.N.Y. 1986).

       Thus, for the forgoing reasons, it is hereby

       ORDERED that defendant/cross plaintiffs Motion for Default Judgment on

Crossclaim [Dkt. #35] is DENIED; and it is further

       ORDERED that the Motion to Dismiss Crossclaim of Robert T. Hume [Dkt. #36]

is GRANTED.

       SO ORDERED.




                                             -2-